DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 4/25/2022.
Claim(s) 1, 3-5, 7, 10-12 is/are amended.	
Claim(s) 1-12 is/are pending in this Office Action.
Specification
Specification corrections have been approved. Abstract objections of the non-final rejection mailed 2/24/2022, hereafter referred to as the non-final rejection, have been removed.
Claim Objections
Claim corrections have been approved. Claim objections of the non-final rejection have been removed.
Claim Rejections - 35 USC § 112
Applicant’s amendments filed 4/25/2022, hereafter referred to as Applicant’s amendments, to overcome 35 USC 112(b) rejections of the non-final rejection have been approved. The rejections have been removed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (US 2016/0247377 A1).
Regarding claim 1, Ricci teaches an electronic device (“vehicle control system 204”, Fig. 2) for generating a signal inside a vehicle, the vehicle being able to receive a set of passengers (“environment may correspond to an interior space 108 of a vehicle 104 and/or specific areas 508 and/or zones 512 of the vehicle 104. It should be appreciate that an environment may correspond to a user 216”, para. 0327), the device comprising: 
- an identification module (“subsystems, modules, components, etc. 316-352”, para. 0252) configured to identify a passenger of interest (“user 216”, para. 0321, wherein a singular user is “identified” from among multiple users, para. 0321, see also para. 0376 and 0465) among a set of passengers (“users 216”, para. 0321 and 0332) inside the vehicle (“vehicle 104”, Fig. 6A-6B), via at least one sensor (“sensors…included and positioned in the interior space 108 of the vehicle 104”, para. 0316, see also para. 0319-0320, “sensors 622A-B”, “motion sensors 624A-B”, Fig. 6B, and “FIG. 7A is a block diagram of an embodiment of interior sensors 340 for a vehicle 104 is provided”, para. 0330) embedded in the vehicle (see also “The user interface group 712 may comprise sensors configured to collect data relating to one or more users 216 in a vehicle 104. As can be appreciated, the user interface group 712 may include sensors that are configured to collect data from users 216 in one or more areas 508 and zones 512 of the vehicle 104”, para. 0332); 
- a detection module (“subsystems, modules, components, etc. 316-352”, para. 0252) configured to detect at least one event (“person’s position”, “become unconscious”, para. 0316) associated with the passenger of interest from at least one piece of information (“data”, para. 0316) acquired from the at least one embedded sensor (“these interior sensors obtain data about the health of the driver and/or passenger(s), data about the safety of the driver and/or passenger(s), and/or data about the comfort of the driver and/or passenger(s)…optical sensors can determine a person's position and whether the person has become unconscious”, para. 0316, see also para. 0317-0318); and 
- a generating module (“subsystems, modules, components, etc. 316-352”, para. 0252) configured to generate an information signal (“alerted”, para. 0322) as a function of the detected event (“motion sensors 624A-B may detect motion and/or movement of objects inside the vehicle 104…the motion sensors 624A-B may be used alone or in combination to detect movement. For example, a user 216 may be operating a vehicle 104 (e.g., while driving, etc.) when a passenger in the rear of the vehicle 104 unbuckles a safety belt and proceeds to move about the vehicle 104. In this example, the movement of the passenger could be detected by the motion sensors 624A-B…the user 216 could be alerted of this movement by one or more of the devices 212, 248 in the vehicle 104”, para. 0322).

Regarding claim 2, Ricci further teaches wherein the at least one embedded sensor is chosen from the group consisting of: an image sensor (“optical, or image, sensors 622A-B (e.g., cameras, etc.)”, para. 0320); a presence sensor (“seat sensors 677 (e.g., weight…)”, para. 0320, additionally, the “motion sensors 624A-B” could be considered presence sensors); a sound sensor (“motion sensors 624A-B (e.g.,…sound…sensing, etc.)”, “interior sound receivers 692A-B”, para. 0320); an infrared sensor (“motion sensors 624A-B (e.g., utilizing…IR…)”, para. 0320); a weight sensor (“seat sensors 677 (e.g., weight…)”, para. 0320) and a temperature sensor (“environmental sensors 694 (e.g., temperature...)”, para. 0320).

Regarding claim 3, Ricci further teaches wherein the vehicle comprises at least one place (“seat and/or zone”, para. 0324, see also Fig. 5A-5B) able to receive a passenger among the set of passengers, and wherein at least one respective embedded sensor is associated with the place (“Seat sensors 677 may be included in the vehicle 104. The seat sensors 677 may be associated with each seat and/or zone 512 in the vehicle 104”, para. 0324, see also para. 0313).

Regarding claim 4, Ricci further teaches wherein the at least one sensor embedded in the vehicle is an image sensor (“optical, or image, sensors 622A-B (e.g., cameras, etc.)”, para. 0320), the detection module being configured to detect said event by a processing of image(s) (“image sensors 622A-B may combine captured images”, para. 0321) coming from the image sensor associated with a machine learning method (“image sensors 622A-B may be used…to identify objects, users 216, and/or other features, inside the vehicle 104…image sensors 622A-B may be used to determine dimensions between various features of a user's face (e.g., the depth/distance from a user's nose to a user's cheeks, a linear distance between the center of a user's eyes, and more). These dimensions may be used to verify, record, and even modify characteristics that serve to identify a user 216”, para. 0321, see also para. 0372 and para. 0379).

Regarding claim 5, Ricci further teaches wherein the detected event is selected from the group consisting of: 
- damage to the vehicle committed by the passenger of interest; 
- threatening behavior by the passenger of interest toward another passenger; 
- at least partial falling asleep by the passenger of interest (“person has become unconscious”, para. 0316); 
- discomfort by the passenger of interest (“health of the driver and/or passenger(s), data about the safety of the driver and/or passenger(s), and/or data about the comfort of the driver and/or passenger(s)”, para. 0316, “user 216 is fidgeting, or moving, in a seemingly uncontrollable manner”, para. 0324); 
- panic by the passenger of interest (“health of the driver and/or passenger(s), data about the safety of the driver and/or passenger(s), and/or data about the comfort of the driver and/or passenger(s)”, para. 0316); 
- fear by the passenger of interest (“health of the driver and/or passenger(s), data about the safety of the driver and/or passenger(s), and/or data about the comfort of the driver and/or passenger(s)”, para. 0316); 
- injury by the passenger of interest (“person has become unconscious”, para. 0316, “injured by a seat belt in a collision”, para. 0317, “a nervous and/or muscular system issue (e.g., seizure, etc.)”, para. 0324); 
- crying by the passenger of interest; and
- reduced mobility of the passenger of interest (“health of the driver and/or passenger(s), data about the safety of the driver and/or passenger(s), and/or data about the comfort of the driver and/or passenger(s)”, para. 0316, “person has become unconscious”, para. 0316, “injured by a seat belt in a collision”, para. 0317).

Regarding claim 6, Ricci further teaches wherein the detection module is configured to receive at least one complementary piece of information (“input”, para. 0374) associated with the passenger of interest, the complementary piece of information being sent by a mobile terminal (“wearable devices 802, 806, 810”, Fig. 8B, “smart phones 212”, Fig. 2, “mobile computing devices 212, 248”, Fig. 2 and Fig. 5c) of one of the passengers, the detection module being configured to detect the event associated with the passenger of interest further from the complementary piece of information (“A sensor module 814 may be configured to receive and/or interpret input provided by one or more sensors in the vehicle 104. In some cases, the sensors may be associated with one or more user devices (e.g., wearable devices 802, 806, 810, smart phones 212, mobile computing devices 212, 248, and the like). Optionally, the sensors may be associated with the vehicle 104, as described in conjunction with FIGS. 6A-7B”, para. 0374, see also para. 0373).

Regarding claim 7, Ricci further teaches wherein the device further comprises a location module (“subsystems, modules, components, etc. 316-352”, para. 0252) configured to determine a position (“position”, para. 0317) of the passenger of interest in the vehicle from at least one piece of information acquired from the at least one embedded sensor (“Optical sensors can determine a person's position”, para. 0317, “one or more of the vehicle sensors detecting the presence of an individual within one of the zones 512”, para. 0302).

Regarding claim 9, Ricci further teaches wherein the vehicle comprises several embedded sensors (“sensors…included and positioned in the interior space 108 of the vehicle 104”, para. 0316, see also para. 0319-0320, “sensors 622A-B”, “motion sensors 624A-B”, Fig. 6B), and the device comprises an acquisition module (“subsystems, modules, components, etc. 316-352”, para. 0252) configured to acquire at least two separate pieces of information each sent by a respective embedded sensor, the identification module then being configured to identify the passenger of interest as a function of a combination of at least two of the received pieces of information (“image sensors 622A-B may be used alone or in combination”, para. 0321, “motion sensors 624A-B may be used alone or in combination”, para. 0322).

Regarding claim 10, Ricci further teaches a vehicle (“vehicle 104”, Fig. 1) able to receive a set of passengers (“environment may correspond to an interior space 108 of a vehicle 104 and/or specific areas 508 and/or zones 512 of the vehicle 104. It should be appreciate that an environment may correspond to a user 216”, para. 0327), the vehicle comprising: 
- an electronic device (“vehicle control system 204”, Fig. 2) for generating a signal inside the vehicle; and 
- the at least one embedded sensor according to claim 1, wherein the at least one embedded sensor is coupled to the electronic generating device; 
wherein the electronic generating device is the device according to claim 1 (see rejection to claim 1).

Regarding claim 11, Ricci further teaches a method for generating a signal inside a vehicle. See the rejection to claim 1, wherein the “vehicle control system 204” (Fig. 2) of Ricci is configured to perform the method as claimed (see also “vehicle control system 204 can be any type of computing system operable to conduct the operations as described herein”, para. 0236).

Regarding claim 12, Ricci further teaches a non-transitory computer-readable medium (“memory 308”, Fig. 3 and Fig. 10, “any computer readable medium that is not a signal transmission may be considered non-transitory”, para. 0159) comprising a computer program comprising software instructions (“instructions”, para. 0254) which, when executed by a computer (“processor 304”, Fig. 3), carry out the generation method according to claim 11 (“The processor 304 generally functions to run programming code or instructions implementing various functions of the vehicle control system 204”, para. 0254).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2016/0247377 A1). in view of Dumov (US 2020/0010051 A1).
Regarding claim 8, Ricci further teaches wherein the device further comprises a counting module (“subsystems, modules, components, etc. 316-352”, para. 0252) configured to count the number of passengers (“number of passengers in the vehicle”, para. 0529) present inside the vehicle (“a vehicle may report vehicle conditions, such as number of passengers in the vehicle”, para. 0529), but does not explicitly teach the counting module being able to activate the identification module when the counting module counts at least two passengers present inside the vehicle.
However, Dumov teaches identifying and authenticating autonomous vehicles and passengers, comprising:
a counting module being able to activate an identification module when the counting module counts at least one passenger present inside a vehicle (“autonomous vehicle 112a”, Fig. 3) (“After the vehicle allows new passengers to enter, the vehicle initiates a process to count the number of passengers within. For example, the vehicle can use indoor camera 304 (FIG. 3) and vehicle computer 302 (FIG. 3) to perform image analysis to count the number of passengers”, para. 0072, “In some implementations, the vehicle will not only count the number of passengers, but also detect the identity of present passengers using the interior input devices such as indoor camera 304 (FIG. 3)”, para. 0076).
All the components are known in Ricci and Dumov. Both teach counting and identifying passengers within a vehicle. Ricci teaches counting and identifying users in separate embodiments (at least para. 0529 and para. 0465). Dumov teaches counting passengers as they enter a vehicle and then after counting, detecting the identity of the present passengers in the vehicle (at least para. 0072). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ricci with the teachings of Dumov by counting the number of passengers and then detecting their identities, as taught by Dumov (para. 0076). The motivation for doing so would be to verify scheduled passengers with two levels of safety (“lock” and “re-lock”, see para. 0073-0074 and 0076), as taught by Dumov.
Ricci in view of Dumov do not explicitly teach wherein the activation occurs when the counting module counts at least two passengers present inside the vehicle.
Before the effective filing date, it would have been an obvious matter of design choice to a person of ordinary skill in the art to activate the identification module upon counting of two passengers because Applicant has not disclosed that this number provides an advantage, is used for a particular purpose, or solves a stated problem (pg. 12, lines 1-5, pg. 13, lines 1-4). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to preform equally well with activating the identification module upon the counting of one passenger because the identification module would still perform its function.
Therefore, it would have been an obvious matter of design choice to modify Ricci in view of Dumov to obtain the invention as specified in claim(s) 8. 
Response to Arguments
Applicant's arguments filed 4/25/2022 in regards to the prior art rejections to the pending claims have been fully considered but they are not persuasive.
Applicant asserts, page 7, 
“…Ricci discloses an electronic device for determining the identity of the driver from a sensor by facial recognition from a database, and further does not disclose or suggest an identification of a passenger among all passengers in a set of passengers. As explained in Applicant’s specification (e.g., paragraph [0062]), and as set forth in the present claims, it is understood by "identifying a passenger" that the identification module has at least one piece of information allowing one to differentiate, i.e. to distinguish, and in addition to locate, the passenger of interest from the rest of the set of passengers. However, in Ricci, the device is only able to determine the precise identity of a driver, and not to distinguish a particular passenger within a set of other passengers.”

The examiner disagrees with this assertion. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). MPEP 2111.01.
Thus, in determining the meaning of the claim term “identify a passenger of interest among a set of passengers”, the examiner turns to Applicant’s specification as filed which states, “the vehicle 12 comprises several embedded sensors 36, and the acquisition module 52 is configured to acquire at least two separate pieces of information each sent by a respective sensor 36…The identification module 46 is configured to identify the passenger of interest 58 as a function of a combination of at least two of the received pieces of information. "Identify" refers to the fact that the identification module 46 has at least one piece of information making it possible to differentiate, that is to say, to distinguish, and additionally to locate, the passenger of interest 58 with respect to the rest of the passengers 12.” (pg. 7). 
A claimed invention may be rejected under 35 U.S.C. 102 when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. MPEP 2131.
Thus, the disclosure of the prior art (Ricci) must disclose a passenger identified with respect to a set of passengers inside the vehicle. 
As stated above in the 35 USC 102 section of this Office action, Ricci discloses identifying a passenger of interest (“user 216”, para. 0321, wherein a singular user is “identified” from among multiple users, para. 0321, see also para. 0376 and 0465) among a set of passengers (“users 216”, para. 0321) inside a vehicle (“vehicle 104”, Fig. 6A-6B), wherein “The image sensors 622A-B may be used alone or in combination to identify objects, users 216, and/or other features, inside the vehicle 104” (para. 0321). 
Ricci further states, “The user interface group 712 may comprise sensors configured to collect data relating to one or more users 216 in a vehicle 104. As can be appreciated, the user interface group 712 may include sensors that are configured to collect data from users 216 in one or more areas 508 and zones 512 of the vehicle 104” (para. 0332) and in “step 1308” of Fig. 13 “The vehicle control system 204 may then determine that a person is in a certain zone 512 or area 508…Further, the vehicle control system 204 may then identify the person, in step 1312” (para. 0465). 
Thus, Ricci teaches a set of passengers in a vehicle (“one or more users 216 in a vehicle 104” (at least para. 0465), wherein a passenger is identified with respect to the set of passengers (“the vehicle control system 204 may then identify the person, in step 1312” (at least para. 0465). 

Applicant further asserts, page 7, 
“…Ricci does not disclose or suggest that the event is detected from the same sensor that identifies the passenger of interest.”

The examiner disagrees with this assertion. As stated above in the 35 USC 102 section of this Office action, Ricci discloses “sensors…included and positioned in the interior space 108 of the vehicle 104”, para. 0316, wherein “these interior sensors obtain data about the health of the driver and/or passenger(s), data about the safety of the driver and/or passenger(s), and/or data about the comfort of the driver and/or passenger(s)…optical sensors can determine a person's position and whether the person has become unconscious” (para. 0316) and “image sensors 622A-B may be used alone or in combination to identify objects, users 216, and/or other features, inside the vehicle 104” (para. 0321).
Ricci further states, “FIG. 6B shows an interior sensor configuration for one or more zones 512 of a vehicle 104 optionally. Optionally, the areas 508 and/or zones 512 of a vehicle 104 may include sensors that are configured to collect information associated with the interior 108 of a vehicle 104. In particular, the various sensors may collect environmental information, user information, and safety information, to name a few. Embodiments of these sensors may be as described in conjunction with FIGS. 7A-8B” (para. 0319). Ricci discloses the interior sensors both identify the driver and/or passengers and determine their position and health while in the vehicle. 
Thus, Ricci teaches the “optical sensors” (para. 0316)/“image sensors 622A-B” (para. 0321) both 
“can determine a person's position and whether the person has become unconscious” (para. 0316) and “may be used alone or in combination to identify objects, users 216, and/or other features, inside the vehicle 104” (para. 0321).
However, arguendo that the optical sensors of Ricci do not achieve “that the event is detected from the same sensor that identifies the passenger of interest” as argued by Applicant (pg. 7), claim 1 does not require that the functions of the “identification unit” and the “detection unit” (“configured to identify…” and “configured to detect…”, claim 1) are required to be achieved by the same singular sensor. Instead, the claim requires “at least one embedded sensor” achieves the functions. I.e., a plurality of sensors may achieve the functions of the “identification unit” and the “detection unit” if there is at least one sensor common to the two functions. 

Applicant further asserts, page 7, 
“…in the electronic generation device according to the claimed invention,
the identification module allows one to identify a passenger of interest among a set of all the passengers present in a transport vehicle. In particular, this detection allows one to adapt the device to any passenger and to any location of the passenger. The detection module can then detect an event associated with the passenger of interest that may impact the passenger of interest in the vehicle.
To the contrary, Ricci only deals with the identification of already known drivers or passengers listed in a predetermined database.”

However, in response to applicant's argument that Ricci identifies known drivers and thus does not disclose the claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion











THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665